Case 1:19-cv-02594-RM-SKC Document 119 Filed 05/27/20 USDC Colorado Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge Raymond P. Moore

  Civil Action No. 19-cv-02594-RPM

  UNITED STATES SECURITIES AND EXCHANGE COMMISSION,

         Plaintiff,

  V.

  MEDIATRIX CAPITAL INC., BLUE ISLE MARKETS INC. (St. Vincent & the Grenadines),
  BLUE ISLE MARKETS LTD., MICHAEL S. YOUNG, MICHAEL S. STEWART, and
  BRYANT E. SEWALL,

         Defendants,

  and

  MEDIATRIX CAPITAL FUND LTD., ISLAND TECHNOLOGIES LLC, VICTORIA M.
  STEWART, MARIA C. YOUNG, HANNA OHONKOVA SEWALL, MICHAEL C. BAKER,
  WALTER C. YOUNG IT, ARUAL LP, WEST BEACH LLC, SALVE REGINA TRUST, TF
  ALLIANCE, LLC, CASA CONEJO LLC, HASE HAUS, LLC, DCC ISLANDS
  FOUNDATION, KEYSTONE BUSINESS TRUST, WEINZEL, LLC, THE 1989
  FOUNDATION, MEDIATRIX CAPITAL PR LLC, MEDIATRIX CAPITAL, LLC, and BLUE
  ISLE MARKETS INC. (Cayman Islands),

         Relief Defendants.



            MOTION TO PERMIT THE SALE OF THE 319 DORADO BEACH,
        EAST DORADO, PUERTO RICO AND UNFREEZING OF THE INSURANCE
         PREMIUM FOR 319 DORADO BEACH, EAST DORADO, PUERTO RICO


                                        Drohan Lee LLP
                                       Vivian R. Drohan
                                       680 Fifth Avenue
                                     New York, NY 10019
                                   Telephone: 202-710-0000
                                 E-Mail: vdrohan@dlkny.com
Case 1:19-cv-02594-RM-SKC Document 119 Filed 05/27/20 USDC Colorado Page 2 of 6




  Attorneys for Defendants Mediatrix Capital Inc., Blue Isle Markets Inc.      (St.   Vincent &   the
  Grenadines), Blue Isle Markets Ltd., Michael S. Young, Michael S. Stewart, and Bryant E. Sewall.
Case 1:19-cv-02594-RM-SKC Document 119 Filed 05/27/20 USDC Colorado Page 3 of 6




          Defendants Michael Stewart (“Defendant”) and Relief Defendant, Victoria Stewart, by

  and through undersigned counsel, hereby submit this Unopposed Motion for Order permitting the

  sale of their home in Puerto Rico and in support thereof, state as follows:

                                            Certificate of Conferral

          1.      Pursuant to D.C.COLO.LCvwv R 7.1(a), counsel for Defendant and Relief Defendant

  have conferred with counsel for Plaintiff, the US           Securities and Exchange        Commission     (the

  SEC”), who does not oppose the requested relief.

                                         PROCEDURAL          HISTORY

         2.       On September       13, 2019, the Court granted the SEC’s motion for a temporary

  restraining order freezing assets and other relief, which specifically included 319 Dorado Beach,

  East Dorado, Puerto Rico [Dkt# 10].

         3.       On October       10, 2019, the Court granted the SEC’s         motion for a preliminary

  injunction   freezing   assets   and   other   relief (“Preliminary   Injunction   Asset    Freeze’),   which

  specifically included the above property [Dkt #35].

                                                    MOTION

                          Sale of 319 Dorado Beach, East Dorado, Puerto Rico

         4.       Currently, among the assets frozen is a second home used by Michael and Victoria

  Stewart and held in the name of Sandy Toes, LLC.          There is already an escrow account considered

  frozen and held by my firm as a result of a prior sale of a boat [Dkt No.101].             We have provided

  the SEC with the name of the bank and account number.

         5.       The home has been for sale since mid-last year.            It was originally listed for 2.7

  million and received offers for 2.5 million which was lowered by the potential buyer to 2.3 million.
Case 1:19-cv-02594-RM-SKC Document 119 Filed 05/27/20 USDC Colorado Page 4 of 6




  The buyer then decided not to buy the property, in part due to the COVID -19 pandemic.            The sale

  price was lowered recently to 2.5 million and an offer has now been made for 2.25 million.             We

  believe this amount should be accepted as there is a possibility of a further economic downturn

  and considering the effects of the pandemic buyers may become scarce for the luxury homes in

  Dorado Beach.         Additionally, there is a substantial tax requirement for the sale of homes over a

  million dollars which has dissuaded potential buyers.           The intended contract of sale is attached

  as “Exhibit A”.       The buyers signed in good faith with the acknowledgement that the sale must be

  approved by the Court.

           6.          The deposit will be held by the listing broker (as is customary in Puerto Rico) in an

  escrow         account with Banco Popular, Account No:       058259139.     The attorney intended to be

  retained to represent Sandy Toes, LLC is Jorge DeJestis, Esq. Attached hereto as “Exhibit B” is a

  copy of the engagement letter and invoice should the property close.              The amount charged is

  regulated by law and based on the sale price. His fee would be paid upon closing.

                         Request to Unfreeze the Homeowner’s Insurance Premium

            7.         The homeowner’s policy for 319 Dorado Beach is due by June 14, 2020.           While

  the sale is pending and expected to close, it will be necessary to avoid a lapse in coverage.

  Hurricane season is imminent, and coverage is critical.

           8.          The total premium    is $3,958.50.   The insurance broker for the policy, Stanley

  Comas, has informed the Stewarts that the amount can be paid monthly with a down payment of

  $1,187.40.        When the closing takes place a credit will be given for any unused portion. Attached

  as Exhibit “C” is a copy of the premium notice.
Case 1:19-cv-02594-RM-SKC Document 119 Filed 05/27/20 USDC Colorado Page 5 of 6




         9.      We respectfully request that the amount of $1,775.50 be unfrozen from the Sandy

  Toes Account held by my firm.

          WHEREFORE, Defendants request an order permitting the sale of both the house located

  at 319 Dorado Beach, East Dorado, Puerto Rico with the monies from the sale of the home          in

  Puerto Rico to be placed in escrow, and additionally requests the amount of $1,187.40 be permitted

  to be unfrozen from the Sandy Toes Escrow Account held by Drohan Lee LLP.




                                   [INTENTIONALLY LEFT BLANK]
Case 1:19-cv-02594-RM-SKC Document 119 Filed 05/27/20 USDC Colorado Page 6 of 6




  Respectfully submitted this 26th day of May 2020.


                                                      /Vivian Rivera Drohan/
                                                      Drohan Lee LLP
                                                      680 Fifth Avenue
                                                      New York, New York 10019
                                                      Telephone: (212) 710-0004
                                                      Fax: (212) 710-0003
                                                      E-Mail: vdrohan@dlkny.com


                                                      /s/ Jeffrey R. Thomas
                                                      Jeffrey R. Thomas
                                                      Thomas Law LLC
                                                      3773 Cherry Creek North Dr,
                                                      Suite 600
                                                      Denver, CO 80209
                                                      Telephone: 720-330-2805
                                                      E-Mail:
                                                      jthomas@thomaslawllc.com
                                                      Attorneys for Defendants
                                                      Mediatrix Capital Inc., Blue
                                                      Isle Markets Inc. (St. Vincent &
                                                      the Grenadines), Blue Isle
                                                      Markets Ltd., Michael S.
                                                      Young, Michael S. Stewart, and
                                                      Bryant Sewall and Relief
                                                      Defendants Victoria M.
                                                      Stewart, Maria C. Young, and
                                                      Hanna Ohonkova
